DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the election of 5/24/2022, in which Applicant elects Group I (claims 1-7). Applicant further submits that the restriction should be withdrawn and that there would be no serious burden on Examiner. Examiner however respectfully disagrees as Group I is drawn to a first wireless device in which is shown to have separate utility such as “determining, by the first wireless device and based on the resource pool and the sidelink reception gap, at least one resource for sidelink signal transmission to a second wireless device” and Group II (claims 8-14) is drawn to a first wireless device in which is shown to have separate utility such as “sending, by the first wireless device and based on the sidelink reception gap, a second message comprising sidelink gap information and receiving, by the first wireless device from the second wireless device using at least on resource associated with the sidelink gap information, a sidelink signal” and Group III (claims 15-20) is drawn to a base station in which is shown to have separate utility such as “sending , by the base station to at least one of the first wireless device or the second wireless device, a downlink signal via resource that do not overlap with at least one resource assigned to sidelink signal transmission”. Thus Examiner believes restriction to be proper. Accordingly, Claims 1-7 are currently pending in the application and Claims 8-20 withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2016/0295430).
Regarding claim 1, Jun discloses a method (a method for D2D operation performed by a terminal in a wireless communication system, [0002] and [0294]-[0305] and figure 19 and figure 20 and [0009] and [0012]) comprising: 
	receiving, by a first wireless device from a base station (figure 19):
	an indication of a resource pool for sidelink communication (the UE receives information regarding a D2D resource pool from a network, [0294]-[0295] and figure 19); and 
	an indication of a sidelink reception gap (the UE receives information allowing gap configuration from the network, [0297]-[0301] and figure 19);
	determining, by the first wireless device and based on the resource pool and the sidelink reception gap, at least one resource for sidelink signal transmission to a second wireless device (the UE configures a gap for D2D operation and the UE may not read a downlink signal of a serving cell in subframes belonging to the D2D discovery pool…, on the basis of information regarding the D2D resource pool and the UE performs the D2D operation with respects to another UE in a gap period for the D2D operation, [0298]-[0305] and figure 19 and figure 20 and [0276] and [0009] and [0014]); and
	sending, by the first wireless device to the second wireless device using the at least one resource, a sidelink signal (the D2D operation include at least one of D2D signal transmission/reception for D2D communication, [0298]-[0305] and figure 19 and figure 20 and [0009]).
Regarding claim 3, Jun discloses wherein the sidelink reception gap comprises at least one of: a time interval for allowed sidelink signal transmission to the second wireless device; or a time interval for disallowed sidelink signal transmission to the second wireless device (the gap configuration information include information for configuring a time period in which D2D signal transmission of the UE is allowed, [0276] and [0261] and [0264]-[0266]). 
Regarding claim 5 Jung discloses wherein the determining the at least one resource for sidelink transmission to the second wireless device comprises determining the at least one resource from among at least one resource, of the resource pool, that overlaps with the sidelink reception gap (Fig. 20 shows an example of a D2D resource pool  and a gap for D2D operation (D2D resource pool 201 are seen to overlap with gap 202) and the gap further comprise a subframe comprised in the D2D resource, [0303]-[0305] and figure 20 and [0014] and [0012] and [0020]).
Regarding claim 6, Jun discloses wherein: the receiving the indication of the resource pool for sidelink communication is via a system information block or via a radio resource control signal (an eNB provides a resource pool configuration…the configuration may be signaled through SIB, [0229] and [0233]-[0234] and [0297]); and the receiving the indication of the sidelink reception gap is via a system information block or via a radio resource control signal (the information allowing gap configuration may be provided separately from or together with information regarding a D2D resource pool and the information allowing gap information may be provided through a higher layer signal such as an RRC message, [0297] and [0057]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in further view of Thangarasa et al. (US 2020/0304940).
Regarding claim 4, Jung fails to clearly disclose wherein the sidelink reception gap is associated with at least one time interval during which bandwidth part switching does not occur for the second wireless device. Jung however discloses a UE including only one reception function unit may have to perform the D2D operation  and for the D2D operation, the UE stop downlink signal reception ([0009] and [0020] and [0305]). In a similar field of endeavor, Thangarasa discloses sidelink reception gap is associated with at least one time interval during which bandwidth part switching does not occur for the second wireless device (UE switches its reception between D2D-to-WAN or WAN-to-D2D and this is because the UE receiver chain needs to be retuned every time the operation is switched from WAN to D2D and from D2D to WAN reception and that switching takes place for single receiver UEs, [0008]-[0009]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having bandwidth part switching in relationship to D2D-to-WAN for single receiver UEs (in which when there is a D2D operation with respects to a gap would result in no switching) as disclosed by Thangarasa into the method for D2D operation comprising UEs with only one reception function as disclosed by Jung in order to properly perform D2D operations and to adhere to system requirements, such as having one receiver/reception function in which bandwidth part switching would not occur during a time period necessary for a UE when performing a D2D operation.

	
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in further view of Gulati et al. (US 2016/0262034).
Regarding claim 7, Jung fails to disclose wherein the sending the sidelink signal is via at least one of: a physical layer sidelink control channel; or a physical layer sidelink shared channel. Gulati however discloses sending the sidelink signal is via at least one of: a physical layer sidelink control channel; or a physical layer sidelink shared channel (data may be transmitted between D2D capable UEs though PSSCH and PSCCH transmissions, [0042]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using PSSCH and/or PSCCH with respects to D2D communications as disclosed by Gulati into the method for D2D operation as disclosed by Jung in order improve the system and properly perform D2D operations with the proper channels and to adhere to D2D protocols. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lu et al. (US 2020/0187163) disclosing a method comprising transmitting from a base station to a mobile station a first message which includes resource information corresponding to one or more resource pools (abstract)
Miao et al. (US 2019/0036738) disclosing base station identify time-frequency resources originally allocated for uplink transmission and subsequently assign the time-frequency resources for ProSe use ([0041]).
Lee et al. (US 10764890) disclosing a method including transmitting, to a network, a request message for configuring a time resource in which a transmission of a message via a sidelink is prioritized over a transmission of an uplink message (abstract).
Kwak et al. (US 2020/0229189) disclosing in case a UE performs SL communication based on a BWP, the UE may perform switching between multiple BWPs ([0109] and [0015]-[0016]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473